                                       Case 1:19-cv-00593-AWI-EPG Document 5 Filed 08/13/19 Page 1 of 2


                                 1 KAZEROUNI LAW GROUP, APC
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                 2 ak@kazlg.com
                                     Mona Amini, Esq. (SBN: 296829)
                                 3 mona@kazlg.com
                                     245 Fischer Avenue, Unit D1
                                 4 Costa Mesa, CA 92626
                                     Telephone: (800) 400-6808
                                 5 Facsimile: (800) 520-5523

                                 6 Attorneys for Plaintiff,
                                     Angelica Figueroa
                                 7
                                                     UNITED STATES DISTRICT COURT
                                 8
                                            EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                 9

                                10 ANGELICA FIGUEROA,                               Case No.: 1:19-cv-00593-AWI-EPG
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11                            Plaintiff(s),         NOTICE OF SETTLEMENT
                                          vs.
                                12
                                     SYNCHRONY BANK,
                                13
                                                              Defendant(s).
                                14

                                15

                                16        TO THE HONORABLE COURT, ALL PARTIES HEREIN, AND
                                17 THEIR ATTORNEYS OF RECORD:

                                18        PLEASE TAKE NOTICE that this action has settled. Plaintiff ANGELICA
                                19 FIGUEROA (“Plaintiff”) respectfully requests that this Honorable Court vacate all

                                20 pending hearing dates and allow the parties 21 days (per Local Rule 160) within

                                21 which to file dispositional papers. The parties anticipate that they will complete the

                                22 settlement and a Stipulation for Dismissal will be forthcoming. This Court shall retain

                                23 jurisdiction over this matter until fully resolved.

                                24

                                25 Dated: August 13, 2019                          KAZEROUNI LAW GROUP, APC
                                26
                                                                               By: s/ Mona Amini
                                27                                                 MONA AMINI, ESQ.
                                                                                   Attorneys for Plaintiff
                                28

                                                                                 -1-
                                                                        NOTICE OF SETTLEMENT
                                       Case 1:19-cv-00593-AWI-EPG Document 5 Filed 08/13/19 Page 2 of 2


                                 1                                PROOF OF SERVICE
                                 2        I am a resident of the State of California, over the age of eighteen years, and
                                 3
                                   not a party to the within action. My business address is Kazerouni Law Group, APC,
                                   245 Fischer Avenue, Suite D1, Costa Mesa, California 92626. On August 12, 2019, I
                                 4 served the within document(s):

                                 5
                                         NOTICE OF SETTLEMENT
                                 6
                                               CM/ECF - by transmitting electronically the document(s) listed above to
                                 7
                                                the electronic case filing system on this date before 11:59 p.m. The
                                 8              Court’s CM/ECF system sends an e-mail notification of the filing to the
                                                parties and counsel of record who are registered with the Court’s
                                 9
                                                CM/ECF system.
                                10
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11       I declare under penalty of perjury under the laws of the State of California that
                                12 the above is true and correct. Executed on August 12, 2019, at Costa Mesa,
                                   California.
                                13

                                14                                              s/ Mona Amini
                                                                                MONA AMINI, ESQ.
                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                            -1-
                                                                      PROOF OF SERVICE
